DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/17/2020 are accepted.  
Claim Objections
Claims 8-9 are objected to because of the following informalities:
Claims 8-9 recites the limitation “an expected hash” (claim 8, ln. 2). It is unclear whether applicant intends to refer to “an expected hash” (claim 1, ln. 7).  If so, examiner suggests replacing the limitation with “the expected hash”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 and 15-17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-10 and 15-17 recites the limitation “the hardware controller” (claim 9, ln. 2; claim 10, ln. 2; and claim 15, ln. 7).  This lacks antecedent basis.  Examiner suggests replacing the limitation with “a hardware controller”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Troia et al. (US Pub. 2020/0313861 (hereinafter “Troia”) in view of Martinez et al. (US Pub. 2015/0220736) (hereinafter “Martinez”).

As per claim 1, Toria teaches a method of checking integrity of a secure computing device, the method comprising: obtaining the instruction block from the system memory; ([Toria, Fig. 5, para. 0071] “at block 527 method 525 includes retrieving the data [instruction as data includes firmware and/or code to be executed for sensitive applications – see para. 0035] of the plurality of memory segments [blocks] from the memory”)
generating a hash of the instruction block; ([Toria, Fig. 5, para. 0072] “generating a run-time cryptographic hash for the data”)
obtaining an expected hash associated with the instruction block; ([Toria, Fig. 5, para. 0072] “retrieving the golden [expected] hash associated with the memory segment”)
comparing the expected hash with the generated hash; ([Toria, Fig. 5, para. 0073] “comparing the run-time cryptographic hash to the golden hash”)
in accordance with a determination that the expected hash matches the generated hash, generating a first validation response associated with the instruction block. ([Toria, Fig. 5, para. 0073] “If it is determined that the run-time cryptographic hash matches the golden hash, the data stored in the memory segment is validated [generating a first validation response]”)
Toria does not clearly teach requesting an instruction block associated with one or more instructions and located at one or more addresses of a system memory
However, Martinez teaches requesting an instruction block ([Martinez, para. 0024] at block 404, an embedded controller provides an interrupt signal [a request] to invoke integrity verification on a specific memory region [requesting an instruction block]) associated with one or more instructions ([para. 0020] the code is read from the critical memory region) and located at one or more addresses of a system memory ([Fig. 3, para. 0022] addresses are associated with the specific memory region, and the regions are located on the system memory)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Toria with the teachings of Martinez to include requesting an instruction block associated with one or more instructions and located at one or more addresses of a system memory.  One of ordinary skill in the art would have been motivated to make this modification because a hacker can use standard periodic checks at standard known time intervals to change code such that the activities will not be detected, and therefore, an embedded controller may be utilized to provide interrupts signals [requests] to prevent the hacker using known timing intervals to change code.  (Martinez, para. 0013; para. 0021)

As per claim 2, Toria in view of Martinez teaches claim 1.  
Toria also teaches wherein the first validation response comprises loading a status register with at least one of the instructions associated with the instruction block.  ([Toria, Fig. 4; para. 0061] Fig. 4 illustrates registers used to validate data stored [validation response]; [para. 0063] register 416-1 [a status register] includes an address [at least one of the instructions – see Fig. 3B – the address is an instruction of an instruction block] of each respective one of the plurality of segments)

As per claim 3, Toria in view of Martinez teaches claim 1.  
Toria also teaches wherein the first validation response comprises loading a status register with an indication that the expected hash matches the generated hash.  ([Toria, Fig. 4, para. 0066] the validation of the data [as indicated by the value for that segment provided by register 416-5 – loading a status register] … provide an indication of … the result of the validation)

As per claim 5, Toria in view of Martinez teaches claim 1.
Toria also teaches in accordance with a determination that the expected hash does not match the generated hash, generating a second validation response associated with the instruction block. ([Toria, para. 0048] “if the comparison, however, indicates the run-time cryptographic hash generated for the data stored in a respective segment does not match the golden hash for that respective segment, this may indicate that the data stored in that respective segment has been changed [a second validation]”; [Fig. 4; para. 0066] register 416-5 provides [generates] an indication of the result of the validation of the data)

As per claim 7, Toria in view of Martinez teaches claim 1.
Toria does not clearly teach repeating the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash. 
However, Martinez teaches repeating the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash. ([Martinez, Fig. 4; para. 0021] the SMI handler can repeat the integrity verification operation in response to each interrupt signal received from the embedded controller; Fig. 4 indicates the repeated process: providing the signal and retrieve policy information [requesting the block]; read the data/code [obtaining the instruction block]; generate hashes of the data/code [generating the hash of the instruction block]; retrieve stored hashes [obtaining the expected hash]; and compare generated hashes to the stored hashes [comparing the expected hash with the generated hash])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Toria with the teachings of Martinez to include repeating the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash.  One of ordinary skill in the art would have been motivated to make this modification because the random intervals of the interrupt signals can prevent the hacker from using malware that can change the code of the critical member locations.  (Martinez, para. 0021)

As per claim 8, Toria in view of Martinez teaches claim 1.
Toria also teaches obtaining a secure instruction image including an expected hash associated with the instruction block; and ([Toria, para. 0035] the memory array 201 is a secure array; [Fig. 4; para. 0062] the data stored in the secure array is divided [obtained] into segments [secure instruction images].  The segments include 416-3: a golden hash [an expected hash]).  
storing the secure instruction image at a configuration register. ([Fig. 4; para. 0061] registers 416-1 through 416-8 [configuration registers] are used to store segments [secure instruction image])

As per claim 9, Toria in view of Martinez teaches claim 8.
Toria does not clearly teach enabling the hardware controller to perform the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash, subsequent to the storing the secure instruction image
However, Martinez teaches enabling the hardware controller to perform the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash, subsequent to the storing the secure instruction image. ([Martinez, para. 0016] during the start-up of the information system, golden hashes and policies [secure instruction image] are stored; [para. 0018-0019] during runtime [subsequent to the startup, and so, subsequent to the storing] the embedded controller [hardware controller] triggers integrity verification; [Fig. 4] the integrity verification process includes providing the signal and retrieve policy information [requesting the instruction block]; read the data/code [obtaining the instruction block]; generate hashes of the data/code [generating the hash of the instruction block]; retrieve stored hashes [obtaining the expected hash]; and compare generated hashes to the stored hashes [comparing the expected hash with the generated hash])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Toria with the teachings of Martinez to include enabling the hardware controller to perform the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash, subsequent to the storing the secure instruction image.  One of ordinary skill in the art would have been motivated to make this modification because by performing the integrity verification after startup, the integrity verification module can utilize the policy information to determine which of the critical memory locations are scheduled to have data integrity verification performed, and utilize the gold hashes to perform the integrity verification process.  (Martinez, para. 0016; para. 0019)

As per claim 10, Toria does not clearly teach enabling the hardware controller to perform the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash during runtime of a system processor.
However, Martinez teaches enabling the hardware controller to perform the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash during runtime of a system processor.  ([Martinez, para. 0018-0019] during runtime the embedded controller [hardware controller] triggers integrity verification; [Fig. 4] the integrity verification process includes providing the signal and retrieve policy information [requesting the instruction block]; read the data/code [obtaining the instruction block]; generate hashes of the data/code [generating the hash of the instruction block]; retrieve stored hashes [obtaining the expected hash]; and compare generated hashes to the stored hashes [comparing the expected hash with the generated hash])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Toria and Martinez for the same reasons as disclosed above. 

As per claim 11, Toria in view of Martinez teaches claim 1.
Toria also teaches obtaining a plurality of secure instruction images, each of the plurality of secure instruction images including a respective expected hash associated with a respective instruction block of a plurality of instruction blocks; and ([Toria. para. 0035] the memory array 201 is a secure array; [Fig. 4; para. 0062] the data [a plurality of instruction blocks] stored in the secure array is divided [obtained] into a plurality of segments [the plurality of secure instruction images].  The segments include 416-3: a golden hash [an expected hash]).  
storing each of the secure instruction images at a configuration register, wherein the instruction block is one of the plurality of instruction blocks. ([Fig. 4; para. 0061] registers 416-1 through 416-8 [configuration registers] are used to store segments which represent the data [a plurality of instruction block])

As per claim 12, Toria in view of Martinez teaches claim 11.
Toria does not teach repeating, for each of the plurality of instruction blocks, the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash.
However, Toria teaches repeating, for each of the plurality of instruction blocks, the requesting the instruction block, the obtaining the instruction block, the generating the hash of the instruction block, the obtaining the expected hash, and the comparing the expected hash with the generated hash. ([Martinez, Fig. 4; para. 0021] the SMI handler can repeat the integrity verification operation for a plurality of memory location [a plurality of instruction blocks – see claim 1] in response to each interrupt signal received from the embedded controller; Fig. 4 indicates the repeated process: providing the signal and retrieve policy information [requesting the block]; read the data/code [obtaining the instruction block]; generate hashes of the data/code [generating the hash of the instruction block]; retrieve stored hashes [obtaining the expected hash]; and compare generated hashes to the stored hashes [comparing the expected hash with the generated hash]; [para. 00)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Toria and Martinez for the same reasons as disclosed above. 

As per claim 14, Toria in view of Martinez teaches claim 1.
Troia also teaches wherein the generating the hash of the instruction block comprises generating the hash of the instruction block during runtime of a system processor.  ([Toria, para. 0046] “circuitry 210 can generate … a different run-time cryptographic hash for the data stored [instruction block])

As per claim 15, Toria teaches a method of enabling checking integrity of a secure computing device, the method comprising: obtaining a secure instruction image including an expected hash associated with an instruction block, ([Toria. para. 0035] the memory array 201 is a secure array; [Fig. 4; para. 0062] the data stored in the secure array is divided [obtained] into segments [secure instruction images].  The segments include 416-3: a golden hash [an expected hash]. The instruction block associated with one or more instructions and located at one or more addresses of a system memory is taught by Martinez below).  
storing the secure instruction image at a configuration register; and ([Fig. 4; para. 0061] registers 416-1 through 416-8 [configuration registers] are used to store segments [secure instruction image])
enabling the hardware controller to perform one or more hashing operations associated with the instruction block during runtime of a system processor.  ([Toria, para. 0046] “circuitry 210 [a hardware controller – see Fig. 2] can generate … a different run-time cryptographic hash [one or more hashing operations] for the data stored [instruction block])
Toria does not clearly teach the instruction block associated with one or more instructions and located at one or more addresses of a system memory;
However, Martinez teaches the instruction block associated with one or more instructions ([Martinez, para. 0020] the code [one or more instructions] is read from the critical memory region [instruction block]) and located at one or more addresses of a system memory.  ([Fig. 3, para. 0022] addresses are associated with the specific memory region, and the regions are located on the system memory)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Toria and Martinez for the same reasons as disclosed above. 

As per claim 16, Toria in view of Martinez teaches claim 15.
Toria does not clearly teach enabling a bootloader to modify the configuration register.
However, Martinez teaches enabling a bootloader to modify the configuration register. ([Martinez, para. 0016] “during the start-up of the information system 100, the provisioning module 202 [bootloader] can access the critical memory locations of the BIOS flash memory and can then produce… ‘gold’ hashes [modify the configuration register as gold hashes are stored in the configuration register]) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Toria with the teachings of Martinez to include enabling a bootloader to modify the configuration register.  One of ordinary skill in the art would have been motivated to make this modification because including a provisioning module/boot loader allows for and enables periodic execution of a data integrity operation.  (Martinez, para.0016; Fig. 3)

As per claim 17, Toria in view of Martinez teaches claim 16.
Toria does not teach wherein the enabling the bootloader occurs at a configuration time separate from the runtime of the system processor. 
However, Martinez teaches wherein the enabling the bootloader occurs at a configuration time separate from the runtime of the system processor. ([Martinez, para. 0015-0016] enabling the provisioning module occurs at start-up where the data integrity verification occurs at run-time)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Toria and Martinez for the same reasons as disclosed above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Troia in view of Martinez as applied to claim 1 above and further in view of Chung et al. (US Pub. 2019/0042765) (hereinafter “Chung”).

As per claim 4, Toria in view of Martinez teaches claim 1.  
Toria in view of Martinez does not teach wherein the first validation response comprises sending a first interrupt signal to a system processor.
However, Chung teaches wherein the first validation response comprises sending a first interrupt signal to a system processor.  ([Chung, para. 0075-0076] when a comparator determines that the two hash values are the same, the comparator generates a first comparison signal [the first validation response]; in response to receiving the first comparison signal, the interrupt generator 230 generates a first interrupt signal)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Toria in view of Martinez with the teachings of Chung to include wherein the first validation response comprises sending a first interrupt signal to a system processor.  One of ordinary skill in the art would have been motivated to make this modification because by doing so, the CPU is notified that the secure data passed the integrity verification operation so that the CPU may execute the secure application by using the integrity-verified secure data.  (Chung, para. 0076)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Troia in view of Martinez as applied to claim 5 above and further in view of Tkacik et al. (US Pub. 2014/0281354) (hereinafter “Tkacik”).

As per claim 6, Toria in view of Martinez teaches claim 5.  
Toria in view of Martinez does not teach wherein the second validation response comprises sending a second interrupt signal to a system processor.
However, Tkacik teaches wherein the second validation response comprises sending a second interrupt signal to a system processor. ([Tkacik, para. 0030] in response to determining a mismatch of the hash value to the stored hashed value [second validation response], an interrupt is provided to the processor)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Toria in view of Martinez with the teachings of Tkacik to include wherein the second validation response comprises sending a second interrupt signal to a system processor.  One of ordinary skill in the art would have been motivated to make this modification because such a technique would allow the processor to activate an alarm signal, disable sensitive hardware functions, initiate a reset of the system, terminate execution of the software entity stored, or inhibit access of the software entity stored in the memory block and the like.  (Tkacik, para. 0030)

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Troia in view of Martinez as applied to claim 1 above and further in view of Sauer (US Pub. 2016/0092377) (hereinafter “Sauer”).

As per claim 13, Toria in view of Martinez teaches claim 1.  
Toria in view of Martinez does not teach buffering the instruction block at a buffer memory.
However, Sauer teaches buffering the instruction block at a buffer memory.  ([Sauer, para. 0053] the protected data on which the hash value is calculated may be stored in the buffer while the hash value is calculated) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Toria in view of Martinez with the teachings of Sauer to include buffering the instruction block at a buffer memory.  One of ordinary skill in the art would have been motivated to make this modification because such a technique would provide the benefit of allowing the data requested to be sent from the buffer rather than reading memory again.  (Sauer, para. 0053)

As per claim 18, Toria teaches a system for checking integrity of a secure computing device, the system comprising: a hardware controller ([Toria, Fig. 2; para. 0038] memory device 206 includes controller 208) configured to obtain an expected hash associated with the instruction block, ([Fig. 5, para. 0072] “retrieving the golden [expected] hash associated with the memory segment”) and, in accordance with a determination that the expected hash matches a generated hash, generating a first validation response associated with the instruction block; ([Fig. 5, para. 0073] “If it is determined that the run-time cryptographic hash matches the golden hash, the data stored in the memory segment is validated [generating a first validation response]”.  A hardware controller including an input node and an interrupt input node and configured to request an instruction block associated with one or more instructions and located at one or more addresses of a system memory is taught by Martinez below.)
a hash engine configured to generate the generated hash of the instruction block; and ([Toria, Fig. 5, para. 0072] “generating a run-time cryptographic hash for the data”.  [Para. 0101] memory device 206 [see para. 0096] includes a cryptographic hash function [hash engine] to generate cryptographic hashes.  A hash engine operatively coupled to the buffer memory is taught by Sauer below)
a comparator operatively coupled to the hardware controller and the hash engine, and configured to compare the expected hash with the generated hash.  ([Toria, Fig. 5, para. 0073] “comparing the run-time cryptographic hash to the golden hash”; [para. 0046] circuitry 210 [comparator] of the controller does the comparison)
Toria does not clearly teach a hardware controller including an enable input node and an interrupt input node, and configured to request an instruction block associated with one or more instructions and located at one or more addresses of a system memory.
However, Martinez teaches a hardware controller including an enable input node and an interrupt input node, ([Martinez, Fig. 2; para. 0018] the hardware controller includes a random number generator 212 to produce inputs to the periodic SMI generator [enable input node] and a periodic SMI generator that provides interrupt signals [an interrupt input node]) and configured to request an instruction block ([para. 0024] at block 404, an embedded controller provides an interrupt signal [a request] to invoke integrity verification on a specific memory region [requesting an instruction block]) associated with one or more instructions ([para. 0020] the code is read from the critical memory region) and located at one or more addresses of a system memory. ([Fig. 3, para. 0022] addresses are associated with the specific memory region, and the regions are located on the system memory)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Toria and Martinez for the same reasons as disclosed above. 
Toria in view of Martinez does not clearly teach a bus master engine operatively coupled to the hardware controller and configured to obtain the instruction block from the system memory, and buffer the obtained instruction block to a buffer memory and a hash engine operatively coupled to the buffer memory.  
However, Sauer teaches a bus master engine operatively coupled to the hardware controller, ([Sauer, para. 0053] controller 303 includes a memory buffer; [para. 0048] controller 303 may be part of a communication interface [bus master] that enables host 301 to communicate with other devices), and configured to obtain the instruction block from the system memory, ([para. 0050] the controller forwards the read command to memory which sends the requested data to the controller and replies to the coprocessor with the requested data) and buffer the obtained instruction block to a buffer memory; and ([para. 0053] the protected data on which the hash value is calculated may be stored in the buffer while the hash value is calculated
a hash engine operatively coupled to the buffer memory.  ([Sauer, Fig. 3; para. 0053] controller 303 includes a memory buffer, and is operatively coupled to a crypto engine [hash engine], and so the memory buffer is operatively coupled to the crypto engine)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Toria, Martinez and Sauer for the same reasons as disclosed above. 

As per claim 19, Toria in view of Martinez and Sauer teaches claim 18.  
Toria also teaches a configuration register operatively coupled to the hardware controller, ([Toria, Fig. 2] the configuration registers are connected to and within the controller 208) and configured to store the address and the expected hash.  ([para. 0035] the memory array 201 is a secure array; [Fig. 4; para. 0062] the data stored in the secure array is divided [obtained] into segments [secure instruction images].  The segments include 416-3: a golden hash [the expected hash], and 416-1 [the address]).  

As per claim 20, Toria in view of Martinez and Sauer teaches claim 18.  
Toria also teaches wherein the hardware controller is further configured to perform one or more hashing operations associated with the instruction block during runtime of a system processor. ([Toria, para. 0046] “circuitry 210 [a hardware controller – see Fig. 2] can generate … a different run-time cryptographic hash [one or more hashing operations] for the data stored [instruction block])
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stöttinger et al. (US Pub. 2021/0011632) discloses a method of identifying errors/manipulation of data/software stored that includes requesting an the data/software stored.    
Troia et al. (US Pub. 2020/0311314) discloses generating a run-time hash with and comparing the run-time cryptographic hash with a stored hash.  
Vilppola et al. (US Pub. 2010/0293614) discloses requesting an application for validation, obtaining a file list for the application, and then for each file, calculating the hash, getting previous stored hash, and comparing the hashes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493 

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493